DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/CN2019/084604 filed on April 26, 2019 which claims foreign priority based on an application filed in China on July 9, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 14) drawn to a method of preventing, treating or alleviating pain in a subject comprising administering a compound of formula I in the reply filed on November 29, 2022 is acknowledged.
Applicant’s election without traverse of AST-3424 
    PNG
    media_image1.png
    126
    446
    media_image1.png
    Greyscale
as a species of a compound of formula I in the reply filed on November 29, 2022 is also acknowledged.
Claims 6-13, 15-17 and 19-21 are cancelled.  Claim 18 is now dependent upon claim 1 and as such, is hereby rejoined and examined herewith.
Claims 1-5, 14 and 18 are currently pending and being examined as they read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a step for measuring the content of AKR1C3 reductase of cancer cells in the subject using AKR1C3 antibodies".  There is insufficient antecedent basis for this limitation in the claim since claim 1 from which claim 18 depends does not recite any step of measuring AKR1C3 reductase or any limitation requiring cancer cells.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomsk State University (TSU) Press Release (September 2016) (Provided on IDS 10/18/2022).
Claims 1-5 of the instant application claim a method of preventing, treating or alleviating pain in patients in need thereof, comprising the step of administering to the patients an effective amount of a compound of formula I or a pharmaceutically acceptable salt, or a solvate thereof, such as AST-3424 
    PNG
    media_image1.png
    126
    446
    media_image1.png
    Greyscale
.

The TSU press release states that TSU has helped to create an effective analgesic (pain reliever) without side effects wherein the product properties are 
    PNG
    media_image1.png
    126
    446
    media_image1.png
    Greyscale
.
Thus, the cited claims are anticipated since the TSU press release states that Applicant’s elected species is an analgesic or pain-relieving compound and thus is inherently administered for the treatment, prevention or alleviation of pain in patients in need thereof as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bothe et al. CA-2878485 in view of  Duan et al. WO 2017/087428 A1 (Provided on IDS 01/07/2021).
Claims 1-5, 14 and 18 of the instant application claim a method of preventing, treating or alleviating pain such as pain caused by cancer or inflammation in patients in need thereof, comprising the step of administering to the patients an effective amount of a compound of formula I or a pharmaceutically acceptable salt, or a solvate thereof, such as AST-3424 
    PNG
    media_image1.png
    126
    446
    media_image1.png
    Greyscale
.
Bothe et al. teaches AKR1C3 inhibitors and methods for the production thereof, the use thereof for treating and/or preventing diseases, and the use thereof for producing medicaments for treating and/or preventing diseases, in particular menstrual pain and endometriosis (abstract).  Bothe et al. teaches that the efficacy of the compounds can be explained by their action as AKR1C3 inhibitors (page 15).  Thus, Bothe et al teaches that the AKR1C3 inhibitor compounds are particularly suitable for the treatment and/or prophylaxis of endometriosis, dysmenorrhea (menstrual pain), certain cancers, and inflammatory pain (page 15 and claims 7 and 10 on page 52).
Bothe et al. does not teach AST-3424 as an AKR1C3 inhibitor compound.
Duan et al. teaches the following compounds: 
    PNG
    media_image2.png
    148
    515
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    152
    514
    media_image3.png
    Greyscale
[0006].  Duan et al. teaches that the compounds are useful for treating cancer wherein AKR1C3 reductase levels are high or are higher than usual in such a cancer [0009].  Duan et al. teaches a method of determining the AKR1C3 reductase level of the cancer using an AKR1C3 antibody and administering a therapeutically effective amount of the compound if said level is equal to or greater than a predetermined value [0009].
Thus Duan et al. teaches that the compounds are AKR1C3 inhibitors useful for the treatment of cancer.
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Bothe et al. which teaches that AKR1C3 inhibitors are useful for the treatment of cancer as well as pain including inflammatory pain, with the teachings of Duan et al. which teaches that AST-3424 is an inhibitor of AKR1C3 useful for the treatment of cancer.  Therefore, the cited claims of the instant application are rendered obvious since a person of ordinary skill in the art would have been motivated to use AST-3424  for the treatment of pain including inflammatory pain since AST-3424 is an inhibitor of AKR1C3 and inhibitors of AKR1C3 are known for the treatment of inflammatory pain as taught by Bothe et al.  In addition, the compounds of Duan et al. will necessarily treat pain associated with cancer since Duan et al. teaches using the compounds to treat cancer and Bothe et al. teaches that in addition to treating cancer, AKR1C3 inhibitors are useful for the treatment pain.  Thus, by following the teachings of Duan et al. and using ASK-3424 for treating cancer, pain associated with cancer will also be treated since ASK-3424 is an AKR1C3 inhibitor and AKR1C3 inhibitors are also useful for the treatment of pain.  Therefore, the treatment of pain associated with cancer is rendered obvious in view of the cited prior art teachings.
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-5, 14 and 18 are rejected.  Claims 6-13, 15-17 and 19-21 are cancelled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM